Citation Nr: 1738854	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected cold injury residuals.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to June 1952.  The Veteran passed away in July 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that, in pertinent part, denied entitlement to service connection for diabetes mellitus type II.  The Veteran filed a notice of disagreement dated in December 2014, and the RO issued a statement of the case dated in August 2015.  The appellant filed a substantive appeal in September 2015.  
  
The Board notes that after the Veteran passed away in July 2015, the appellant, the Veteran's surviving spouse, requested in August 2015 to be substituted for the Veteran for the purpose of continuing the claims pending at his death.  In August 2015, VA granted substitution for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014).  

In July 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the record was held open 60 days in order to allow for the submission of additional evidence.  However, no additional evidence was received.

In December 2016 the claim was remanded to the agency of original jurisdiction (AOJ) for a VA medical opinion.  As a VA medical opinion was obtained, for the reasons indicated below, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Diabetes mellitus type II did not manifest during service, within the one year presumptive period or for many years thereafter, was unrelated to service, and was neither caused nor aggravated by service-connected cold injury residuals.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus type II have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's April 2013 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran and appellant.  The appellant has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  A medical opinion was obtained in February 2017.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability on a direct incurrence basis, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2016).
 
In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Diabetes mellitus is one such disease.  Where a chronic disease is noted in service or during the presumptive period but chronicity is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claimed to have diabetes mellitus from service.  The appellant testified before the Board in July 2016, indicating that the Veteran's diagnosed diabetes mellitus may have been secondary to service-connected cold injury residuals.  Specifically, the appellant claims that the Veteran's diabetes mellitus condition was aggravated by his cold injury residuals.

Service treatment records contain no complaints of or treatment for diabetes mellitus.  On June 1952 separation examination, clinical evaluations were normal.

Post-service records document treatment for diabetes mellitus.  The Veteran established VA care in October 1999, at which time he was provided an assessment of type II diabetes mellitus.  It was noted that the Veteran's sugar levels were not under control.  January 2000 VA treatment records document an assessment of diabetes mellitus with an improving hemoglobin A1C level.  During this visit, it was noted that the Veteran should continue prescribed medication and weight loss was recommended.  

In a May 2012 private treatment letter, diabetes mellitus was listed as permanent and stable.  July 2014 private treatment records documented low blood sugar levels.  The Veteran was provided orange juice to increase his blood sugar level. October 2014 VA treatment records listed a past medical history of diabetes mellitus, type II.  May 2015 private treatment records provided an assessment of diabetes affecting the nervous system.

The Veteran's July 2015 death certificate indicated that a condition contributing to the cause of the Veteran's death was non-insulin dependent diabetes mellitus.

During the July 2016 Board hearing, it was noted that a June 2014 examiner reviewed the Veteran medical history and noted that the Veteran was stationed in North Korea during the winter of 1950 without any cold weather gear as the temperature was falling to negative 40 degrees a few months after arrival.  He had frost bitten arms and legs.  His feet became black to his ankle.  This continued until discharge in 1952.  The examiner also stated that this progressed to numbness, cold sensitivity, swelling, edema, erythema, bullae, with cutaneous fungus which has been treated since service.   See June 2014 VA Cold Injury Residuals Disability Benefits Questionnaire.

In February 2017, a VA examiner provided a negative nexus opinion with respect to the Veteran's diabetes mellitus and military service.  Based on review of the claims file,  the examiner opined that the Veteran's diabetes mellitus was not incurred in or related to his service because service treatment records are negative for symptoms suggestive of diabetes mellitus.  As for secondary service connection, the examiner opined that the Veteran's diabetes mellitus was not caused or aggravated by his service-connected cold injury residuals.  As rationale, the examiner acknowledged that symptoms attributable to cold injury residuals can also be symptoms of diabetes mellitus, such as numbness and impaired sensation; however, the Veteran's complicated medical history makes it difficult to ascribe the cause of his symptoms to a single medical condition.  Citing medical literature, the examiner indicated that despite similar symptoms, cold injuries are not known to cause diabetes mellitus.  As for aggravation, the examiner opined that diabetes mellitus was not aggravated by service-connected cold injury residuals because medical records show that the Veteran was diagnosed with diabetes mellitus in 1999 that was well controlled by September 2014.  Based on a review of hemoglobin A1c and glucose levels,  the examiner concluded that the Veteran's diabetes mellitus did not suffer any aggravation beyond its normal progression by his cold injury residuals or otherwise. 
The Board finds the February 2017 VA medical opinion indicating a lack of a relationship, to include on an aggravation basis, between the Veteran's diabetes mellitus and service-connected cold injury residuals is of significant probative value.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board has also considered the lay assertions of record, including the contentions of the Veteran and appellant in support of a nexus.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's and appellant's statements as to the etiology of the Veteran's diabetes mellitus are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran and the appellant are competent to opine on these questions, the Board finds that the specific, reasoned opinion of the February 2017 VA examiner is of greater probative weight than their more general lay assertions, to include those relating to aggravation.

To the extent that a theory of entitlement to service connection on a direct basis has been raised with regard to diabetes mellitus, the evidence weighs against the claim.  The normal separation examination report, lack of diabetes mellitus until 1999, and the only medical opinion of record, a negative February 2017 VA nexus opinion, all weigh against this theory.  Although the February 2017 VA examiner referenced the lack of symptoms suggestive of diabetes mellitus in service, reading the opinion as a whole and in the context of the evidence of record, this was not the sole basis for the opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, the examiner found that the combination of the lack of complaints or treatment in service, along with the other medical evidence indicating a later onset of diabetes mellitus, reflected a lack of relationship between the disability and service.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).   

Finally, the above evidence reflects that diabetes mellitus did not manifest and was not noted in service such that 38 C.F.R. § 3.303(b) would be for application, and diabetes mellitus did not manifest within the one year presumptive such that service connection would be warranted pursuant to 38 U.S.C.A. § 1112(a) and 38 C.F.R. §§ 3.307(a) and 3.309(a).  Diabetes mellitus was first noted in 1999 VA treatment records, more than 45 years after service and there is no evidence or argument that there were symptoms of diabetes that reflected that the disease manifested to a compensable degree in service or within the one year presumptive period.  Cf. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type II, to include as secondary to service-connected cold injury residuals, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


